DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) previously presented have been considered but are moot because the new ground of rejection does not rely on the base reference, Petri (5042536), applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 defines holding the container and claim 1 defines holding the container stationary.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	In regard to claims 14 and 15, the "container" is inferentially included as part of the claimed combination of elements rendering the claims indefinite as to whether the combination of a dispenser unit and container or subcombination of a dispenser unit is intended to be claimed.  Should applicant intend the "container" to be a positive element of the claimed combination, then positive structural antecedent basis should be provided therefor.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10, 12, 14-17, 19, 21, 23, 25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (4750533).
	Regarding claim 1, the Yun reference discloses a system for dispensing a beverage into a container (22; col. 1, lines 13-22), the system comprising:
at least one dispenser unit (Figure 11), the at least one dispenser unit comprising:
a dispenser body (Figs. 5-9);
a dispenser head (10a), wherein the dispenser head comprises:
at least one fluid port (26); a moveable seal member (11) which is configured to form a seal between at least a portion of the container and the dispenser head (Figs. 7-9); and
at least one support member (17) mounted on the dispenser body and configured to hold the container stationary and align a lip and/or rim (22b) of the container with the movable seal member and support the container at the lip and/or rim of the container.  See column 8, lines 4 – 7.
	Further, container (22) is held stationary with respect to the dispenser head (10a).

Regarding claim 2, wherein the at least one fluid port (26) is a beverage outlet and/or pressure port.  Column 2, lines 58 – 59.

Regarding claim 3, see rejection of claim 1.

Regarding claim 6, wherein the at least one support member (17) is configured to position and/or align the container (22) with the moveable seal member (11) to ensure an effective seal. Bell housing 17 aligns the dispensing head and container (see Figs. 5-9).  See column 8, lines 4 – 7.

Regarding claim 8, wherein the moveable seal member (11) is configured to be movable between a first condition in which the seal member is spaced from the container (see Figure 5) and/or the at least one support member and a second condition in the seal member (11) is in contact with at least a portion (22b) of the container (22) and/or the at least one support member to form a seal.  See Figures 7-9.

Regarding claim 10, wherein the seal member (11) is configured to contact, grip and/or clamp an inner, outer or upper surface of the mouth, lip and/or rim (22b) of the container (22).  See column 7, lines 6 – 10.

Regarding claim 12, wherein the seal member (11) is configured to move in a substantially vertical direction.  Upward movement of the container (22) causes vertical movement of the seal member (11; Figs. 5-9).

Regarding claim 14, wherein the container (22) is selected from the group consisting of drinking vessels, bottles, mugs, cups, jugs, glasses, beakers, tumblers and/or tankards.  Container (22) is a drinking vessel.

Regarding claim 15, the container is not positively claimed and the Yun device is capable of filling a container made of various materials including hard plastic and/or ceramic.

Regarding claim 16, Yun accounts for this subject matter in that the device is capable of operating as claimed (see MPEP 2114). It is noted that the claim language does not specify a volume that is dispensed, and therefore any dispensing for 5 seconds or less will fall within the claim scope.

Regarding claim 17, wherein beverage is a carbonated and/or fizzy alcoholic beverage. Column 1, lines 13 – 22.
	
Regarding claim 19, wherein the at least one pressure port is connected to at least one pressure source.  See column 8, lines 22 – 51.

Regarding claim 21, wherein the pressure port is configured to create a pressure differential between the interior and exterior of the container.  See column 8, lines 22 – 51.
Regarding claim 23, wherein the at least one fluid port is connected to a dip tube or to a nozzle (13).

Regarding claim 25, wherein the seal member (11) and/or dispenser head is movable relative to the at least one support member (17).

Regarding claim 27, wherein the at least one support member comprises a first support member (17) that is configured to contact and/or hold the container at the mouth, lip and/or rim of the container and a second support member (53) that is configured to contact and/or hold a side and/or base of the container.

Regarding claim 28, wherein a valve (16) is connected to the at least one fluid port (26) and is configured to operate between a first valve condition where the fluid port is a pressure port and a second valve condition where the fluid port is a beverage outlet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun.
Regarding claim 11, the Yun reference discloses the subject matter as set forth above with respect to claim 1, but does not disclose the seal member (11) comprising a sealing element made from a material selected from the group comprising silicone, rubber, plastic or resin. 
Examiner hereby takes official notice that transparent and semi-opaque plastics are well known in the prior art. It would have been obvious to one skilled in the art to make the base support member out of transparent or semi-opaque plastic, or any other known material, as a routine design choice, or as a routine selection of a known material based on its suitability for an intended use.

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Thielmann (7980380).
Regarding claim 30, the Yun reference discloses the subject matter as set forth above with respect to claim 1, but does not disclose a plurality of base support members of differing dimensions and/or shapes are provided to adjust the height and/or position of a container in the dispenser.
Thielmann teaches that it is known in the art to provide a container filling machine with a plurality of base support members of differing dimensions and/or shapes to adjust the height and/or position of a container in the dispenser (figure 1 and column 5, line 59 - column 6, line 7). Thielmann teaches that an advantage of this configuration is to allow fast and easy replacement of parts that are worn out (column 2, lines 11-15).
It would have been obvious to one skilled in the art to provide the device of Yun with interchangeable support members based on the teaching of Thielmann for the purpose of allowing fast and easy replacement of worn out parts. Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results. See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 31, Yun and Thielmann account for much of the claimed subject matter as set forth above, but do not disclose the material of the base member.
Examiner hereby takes official notice that transparent and semi-opaque plastics are well known in the prior art. It would have been obvious to one skilled in the art to make the base support member out of transparent or semi-opaque plastic, or any other known material, as a routine design choice, or as a routine selection of a known material based on its suitability for an intended use.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Clusserath (US 5,634,500).
Regarding claim 32, the Yun reference accounts for much of the claimed subject matter as set forth above, but does not disclose a control unit configured to control the pressurizing of the container through the at least one pressure port and the dispensing of beverage under counterpressure.
Clusserath teaches that it is known to control the valves in a container filling machine using a control unit (36) to control the pressurizing of the container through the at least one pressure port and the dispensing of beverage under counterpressure (column 4, lines 26-39 and column 5, lines 49-56).
It would have been obvious to one skilled in the art to modify the Yun device to have a control unit which controls the valves, the pressurizing, and the filling as taught by Clusserath for the purpose of increasing the accuracy and convenience of the filling system, and/or automating a known process.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Clusserath (US 2010/0192521).
Regarding claim 33, the Yun reference accounts for much of the claimed subject matter as discussed above, but does not disclose sensors to monitor beverage dispenser performance to allow ‘real-time’ adjustment of dispensing parameters selected from the group including flow rates, pumping rates, flow/pumping times, container threshold counter-pressures and cooler parameters such as temperature.
Clusserath teaches that it is known in a beverage container filling system to use sensors (9, weighing device; paragraph 0031) to monitor beverage dispenser performance and adjust parameters including flow times and flow rates (paragraphs 0031, and 0032).
It would have been obvious to one skilled in the art to modify the Yun device to use sensors to control the filling system and adjust the parameters including flow times and flow rates based on the teaching of Clusserath for the purpose of allowing more accurate and precise container filling, and/or as a simple matter of automating a known system. Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results. See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensing systems similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753